DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Nielsen, et al. (US 2008/0018018) in view of Collins, et al. (US 2004/0251574) and Shibuya, et al. (US 2007/0046999).

In reference to Claim 1, Nielsen discloses a 3D object forming device (Abstract) that forms a 3D object by overlaying layers of an ink that solidifies to form 3D dots after being discharged ([0029]), the 3D object forming device comprising: a nozzle that discharges the ink ([0027]); a data acquisition section that acquires formation data for the 3D object for each layer of the 3D object ([0052]); a discharge data production section that employs the acquired formation data to produce ink discharge data to discharge the ink in each layer of the 3D object ([0032]); a discharge execution section that discharges the ink from the nozzle for each layer of the 3D object ([0032]); and the discharge data production section producing the ink discharge data by performing halftone processing on the formation data using a dithering method ([0033]), and in the halftone processing for each of adjacent overlapping layers of the 3D object determining whether or not to form a dot of the ink by applying a dither mask in a different layout at equivalent positions in each layer of the 3D object formed by overlaying layers of the ink ([0033]), wherein the ink is one of a coloring ink, a white ink, or a clear ink ([0027]), and when a gradation of the coloring ink is less than a threshold in a low gradation region, one of the white ink or the clear ink is used to fill the low gradation region where the coloring ink is not applied ([0032]-[0033], Examiner interprets means before coloring the product would be either clear or white.  Half-toning is used which would use less color meaning more of either the white or clear).
Nielsen does not disclose 1) a dither mask having different threshold value arrays, nor 2) a dot of ink.
In regards to 1), Shibuya discloses a dither mask having different threshold value arrays ([0097]-[0098]).

In regards to 2), Collins discloses a 3D object forming device ([0020]) that forms a 3D object by overlaying layer of an ink that solidifies to form 3D dots after being discharge ([0020]), the 3D object forming device comprising: a nozzle that discharges a dot of the ink ([0020]), wherein the ink is one of a coloring ink, a white ink, or a clear ink ([0005], [0016]), and when a gradation of the coloring ink is less than a threshold in a low gradation region, one of the white ink or the clear ink is used to fill the low gradation region where the coloring ink is not applied ([0021]-[0022], [0035]).
It would have been obvious to one of ordinary skill in the art to complete the 3D object forming device of Nielsen by dispensing dots of ink like Collins because it would have been a use of a known technique to improve a similar apparatus in the same way.  The prior art (Nielsen) contained a base apparatus (3D object forming device) upon which the claimed invention can be seen as an improvement.  The prior art (Collins) contained a comparable apparatus (3D object forming device) that has been improved in the same way (dots of ink) as the claimed invention.  One of ordinary skill in the art could have applied the known improvement technique (dots of ink) in the same way to the base apparatus 

In reference to Claim 2, modified Nielsen discloses the 3D object forming device of Claim 1, as described above.
Nielsen discloses in the halftone processing the discharge data production section determines whether or not to form the dot of the ink by shifting and applying the dither mask that is the same dither mask to each of the adjacent overlapping layers of the 3D object ([0052]).

In reference to Claim 3, modified Nielsen discloses the 3D object forming device of Claim 1, as described above.
Nielsen discloses the coloring ink is configured with a plurality of coloring inks ([0032]-[0033]).

Response to Arguments
Applicant’s arguments with respect to Claim 1 has been considered but are moot because the new ground of rejection relies on a different set of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY C GRACE whose telephone number is (571)270-1113. The examiner can normally be reached Monday-Thursday 7:00 AM - 5:00 PM EST, Friday 7:00 AM - 11:00 AM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571)272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KELSEY C. GRACE
Examiner
Art Unit 1742